DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments, filed on February 1, 2021, with respect to objections to claims 21, 26, and 32 have been considered and are persuasive. Objections to claims 21, 26, and 32 have been withdrawn, with the exceptions noted below.
3. 	Applicant's arguments regarding rejection of claims 20, 22-25, 27-31, and 33-38 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
A. § 103 rejection of claim 20
Regarding claim 20, as amended, applicant argues claim 20 is in condition for allowance, because applied references Lee ‘244 (US 2018/0049244, “Lee ‘244”) and 3GPP ‘132 (GEMALTO N.V., "System Information for NR including ID and version tag," R2-166132, 3GPP TSG-RAN WG2 #95bis, Kaohsiung, Taiwan, 10-14 October 2016, “3GPP ‘132”) do not disclose 
“receiving, by a terminal from a first network device, indication information and an area identifier, wherein the indication information indicates whether system information of an area in which the first network device is located is unchanged, and wherein the first network device is a transmission reception point of a plurality of transmission reception points within a service area corresponding to the area identifier;
determining, based on the indication information and the area identifier, whether to update the system information comprising:

updating, in response to the apparatus determining that the area identifier is the same as the area identifier stored by the apparatus, the system information when it is determined that the indication information indicates that the system information of the area in which the first network device is located is changed” 
(See Remarks, page 9, para 2).
	 First, applicant argues that Lee ‘244 does not disclose “updating, in response to the apparatus determining that the area identifier is the same as the area identifier stored by the apparatus, the system information when it is determined that the indication information indicates that the system information of the area in which the first network device is located is changed,” because Lee ‘244 does not disclose receiving an area identifier (See Remarks, page 8, lines 18-27).
Examiner respectfully disagrees. Examiner notes that claim 20 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Regarding the limitation “updating, in response to the apparatus determining that the area identifier is the same as the area identifier stored by the apparatus, the system information when it is determined that the indication information indicates that the system information of the area in which the first network device is located is changed,” it is unclear as to how the two conditions, i.e., “the apparatus determining that the area identifier is the same as the area identifier stored by the apparatus” and “it is determined that the indication information indicates that the system information of the area in which the first network device is located is changed,” are related to each other. E.g., it is unclear whether the two conditions are satisfied one after the other and in which order, or are satisfied at the same time. Examiner notes that, for purposes of updating the system information when it is determined that the indication information indicates that the system information of the area in which the first network device is located is changed.” Examiner further notes that Lee ‘244 discloses “updating the system information when it is determined that the indication information indicates that the system information of the area in which the first network device is located is changed” (para 127-128; terminal determines, based on the indication of a system information change, to update the system information and generate a random access (RA) preamble based on the updated system information).
	Second, applicant argues that 3GPP ‘132 does not disclose “updating, in response to the apparatus determining that the area identifier is the same as the area identifier stored by the apparatus, the system information when it is determined that the indication information indicates that the system information of the area in which the first network device is located is changed,” because 3GPP ‘132 does not disclose the exact algorithm by which it is determined that the UE needs to reacquire on-demand system information (See Remarks, page 8, lines 28-33, page 9, para 1).
Examiner respectfully disagrees. Examiner notes that claim 20 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Regarding the limitation “updating, in response to the apparatus determining that the area identifier is the same as the area identifier stored by the apparatus, the system information when it is determined that the indication information indicates that the system information of the area in which the first network device is located is changed,” it is unclear as to how the two conditions, i.e., “the apparatus determining that the area identifier is the same as the area identifier stored by the apparatus” and “it is determined that the indication information indicates that the system information of the area in which the first network device is located is changed,” are related to updating the system information when it is determined that the indication information indicates that the system information of the area in which the first network device is located is changed.” Examiner further notes that Lee ‘244 discloses “updating the system information when it is determined that the indication information indicates that the system information of the area in which the first network device is located is changed” (para 127-128; terminal determines, based on the indication of a system information change, to update the system information and generate a random access (RA) preamble based on the updated system information).
B. § 103 rejection of claims 25 and 31
Regarding claims 25 and 31, as amended, applicant argues the claims are allowable by virtue of reciting similar features as those discussed with respect to claim 20. Relevant limitations claimed in claim 20 are discussed above. Applicant does not present arguments regarding additional limitations claimed in claims 25 and 31.
C. § 103 rejection of claims 22-24, 27-30, and 33-42
Regarding claims 22-24, 27-30, and 33-42, applicant argues the claims are allowable by virtue of their dependencies from amended claims 20, 25, and 31. Relevant limitations claimed in amended claims 20, 25, and 31 are discussed above. Applicant does not present arguments regarding additional limitations claimed in dependent claims 22-24, 27-30, and 33-42.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 20, 25, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 20 recites the limitation “updating, in response to the terminal determining that the area identifier is the same as the area identifier stored by the terminal, the system information when it is determined that the indication information indicates that the system information of the area in which the first network device is located is changed” in lines 11-14. It is unclear as to how the two conditions, i.e., “the terminal determining that the area identifier is the same as the area identifier stored by the terminal” and “it is determined that the indication information indicates that the system information of the area in which the first network device is located is changed,” are related to each other. E.g., it is unclear whether the two conditions are satisfied one after the other and in which order, or are satisfied at the same time.
For purposes of examination, the examiner’s interpretation is “updating the system information when it is determined that the indication information indicates that the system information of the area in which the first network device is located is changed” in claim 20, lines 11-14. Whether the intent is for the limitation “updating, in response to the terminal determining that the area identifier is the same as the area identifier stored by the terminal, the system information when it is determined that the indication information indicates that the system information of the area in which the first network device is located is changed” to be “updating the system information when it is determined that the indication information indicates that the system information of the area in which the first network device is located is changed,” or not, correction is required for claim 20 to be definite.
Claim 25 recites the limitation “updating, in response to the apparatus determining that the area identifier is the same as the area identifier stored by the apparatus, the system information when it is determined that the indication information indicates that the system information of the area in which the first network device is located is changed” in lines 17-20. It is unclear as to how the two conditions, i.e., “the apparatus determining that the area identifier is the same as the area identifier stored by the apparatus” and “it is determined that the indication information indicates that the system information of the area in which the first network device is located is changed,” are related to each other. E.g., it is unclear whether the two conditions are satisfied one after the other and in which order, or are satisfied at the same time.
For purposes of examination, the examiner’s interpretation is “updating the system information when it is determined that the indication information indicates that the system information of the area in which the first network device is located is changed” in claim 25, lines 17-20. Whether the intent is for the limitation “updating, in response to the apparatus determining that the area identifier is the same as the area identifier stored by the apparatus, the system information when it is determined that the indication information indicates that the system information of the area in which the first network device is located is changed” to be “updating the system information when it is determined that the indication information indicates 
Claim 31 recites the limitation “updating, in response to the first apparatus determining that the area identifier is the same as the area identifier stored by the first apparatus, the system information when it is determined that the indication information indicates that the system information of the area in which the first network device is located is changed” in lines 14-17. It is unclear as to how the two conditions, i.e., “the first apparatus determining that the area identifier is the same as the area identifier stored by the first apparatus” and “it is determined that the indication information indicates that the system information of the area in which the first network device is located is changed,” are related to each other. E.g., it is unclear whether the two conditions are satisfied one after the other and in which order, or are satisfied at the same time.
For purposes of examination, the examiner’s interpretation is “updating the system information when it is determined that the indication information indicates that the system information of the area in which the first network device is located is changed” in claim 31, lines 14-17. Whether the intent is for the limitation “updating, in response to the apparatus determining that the area identifier is the same as the area identifier stored by the apparatus, the system information when it is determined that the indication information indicates that the system information of the area in which the first network device is located is changed” to be “updating the system information when it is determined that the indication information indicates that the system information of the area in which the first network device is located is changed,” or not, correction is required for claim 31 to be definite.
Claims 22-24, 27-30, and 33-42 are rejected as being dependent of rejected claims 20, 25, and 31.

Claim Rejections - 35 USC § 103
6. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 20, 24-25, 29-31, 35-36, and 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘244 (US 2018/0049244, “Lee ‘244”), in view of 3GPP ‘132 (GEMALTO N.V., "System Information for NR including ID and version tag," R2-166132, 3GPP TSG-RAN WG2 #95bis, Kaohsiung, Taiwan, 10-14 October 2016, “3GPP ‘132”).
Regarding claims 20 and 25, Lee ‘244 discloses an apparatus (FIG. 1, para 59; terminal 130-1), comprising:
a transceiver (FIG. 2, para 57 and 83; transceiver 230); and
a processor (FIG. 2, para 57 and 83; processor 210); and
a non-transitory computer-readable storage medium (FIG. 2, para 57 and 83; memory 220) storing a program to be executed by the processor (FIG. 2, para 58; processor executes a program stored in the memory), the program including instructions for:
para 127; terminal receives system information from a base station, where the system information includes indication that the system information has been changed);
determining, based on the indication information, whether to update the system information (para 127-128; terminal determines, based on the indication of a system information change, to update the system information and generate a random access (RA) preamble based on the updated system information) comprising:
updating, in response to the apparatus determining that the area identifier is the same as the area identifier stored by the apparatus, the system information when it is determined that the indication information indicates that the system information of the area in which the first network device is located is changed (para 127-128; terminal determines, based on the indication of a system information change, to update the system information and generate a random access (RA) preamble based on the updated system information; examiner notes that claims 20 and 25 are rejected under 35 U.S.C. 112(b), and that the preceding limitation is, for purposes of examination, interpreted as updating the system information when it is determined that the indication information indicates that the system information of the area in which the first network device is located is changed).
Although Lee ‘244 discloses receiving, from a first network device, through the transceiver, indication information, wherein the indication information indicates whether system information of an area in which the first network device is located is unchanged, Lee ‘244 does not specifically disclose receiving an area identifier. Further, Lee ‘244 does not specifically disclose wherein the first network device is a transmission reception point of a plurality of 
3GPP ‘132 teaches receiving an area identifier (Section 2.1, para 1-3; UE receives a system information ID that represents an area a serving cell belongs to),
wherein the first network device is a transmission reception point of a plurality of transmission reception points within a service area corresponding to the area identifier (Section 2.1, para 1-3; multiple TRPs belong to the same area represented by the system information ID);
determining, based on the area identifier, whether to update the system information (Section 2.1, para 1-5; UE determines that the system information area ID is different from the area ID the UE has stored, and re-acquires system information) comprising:
updating, in response to the apparatus determining that the area identifier is different from an area identifier stored by the apparatus, the system information (Section 2.1, para 1-5; UE determines that the system information area ID is different from the area ID the UE has stored, and re-acquires system information).
3GPP ‘132, Section 2, para 1).
Regarding claim 31, Lee ‘244 discloses a system (FIG. 1, para 53; cellular communication system 100), comprising: 
a first apparatus (FIG. 1, para 59; terminal 130-1); and
a second apparatus (FIG. 1, para 59; base station 110-1);
wherein the first apparatus is configured to: 
receive, from the second apparatus, indication information, wherein the indication information indicates whether system information of an area in which a first network device is located is unchanged (para 127; terminal receives system information from a base station, where the system information includes indication that the system information has been changed); and 
determine, based on the indication information, whether to update the system information (para 127-128; terminal determines, based on the indication of a system information change, to update the system information and generate a random access (RA) preamble based on the updated system information) comprising:
updating, in response to the first apparatus determining that the area identifier is the same as the area identifier stored by the first apparatus, the system information when it is determined that the indication information indicates that the system information of the area in which the first network device is located is changed (para 127-128; terminal determines, based on the indication of a system information change, to update the system information and generate a random access (RA) preamble based on the updated system information; examiner notes that claim 31 is rejected under 35 U.S.C. 112(b), and that the preceding limitation is, for purposes of examination, interpreted as updating the system information when it is determined that the indication information indicates that the system information of the area in which the first network device is located is changed).
Although Lee ‘244 discloses receive, from the second apparatus, indication information, wherein the indication information indicates whether system information of an area in which a first network device is located is unchanged, Lee ‘244 does not specifically disclose receive an area identifier. Further, Lee ‘244 does not specifically disclose wherein the second apparatus is a transmission reception point of a plurality of transmission reception points within a service area corresponding to the area identifier. Moreover, although Lee ‘244 discloses determine, based on the indication information, whether to update the system information comprising: updating, in response to the first apparatus determining that the area identifier is the same as the area identifier stored by the first apparatus, the system information when it is determined that the indication information indicates that the system information of the area in which the first network device is located is changed, Lee ‘244 does not specifically disclose determine, based on the area identifier, whether to update the system information comprising: updating, in response to the first apparatus determining that the area identifier is different from an area identifier stored by the apparatus, the system information.
3GPP ‘132 teaches receive an area identifier (Section 2.1, para 1-3; UE receives a system information ID that represents an area a serving cell belongs to),
wherein the second apparatus is a transmission reception point of a plurality of transmission reception points within a service area corresponding to the area identifier (Section 2.1, para 1-3; multiple TRPs belong to the same area represented by the system information ID);
Section 2.1, para 1-5; UE determines that the system information area ID is different from the area ID the UE has stored, and re-acquires system information) comprising:
updating, in response to the first apparatus determining that the area identifier is different from an area identifier stored by the apparatus, the system information (Section 2.1, para 1-5; UE determines that the system information area ID is different from the area ID the UE has stored, and re-acquires system information).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lee 244’s system in which a first apparatus receives from a second apparatus indication information that indicates whether system information is unchanged, to include 3GPP ‘132’s system information ID that represents an area a serving cell belongs to. The motivation for doing so would have been to avoid unnecessary re-acquisition of system information when a UE already has a valid set of system information (3GPP ‘132, Section 2, para 1).
Regarding claims 24, 29, and 35, Lee ‘244 in combination with 3GPP ‘132 discloses all the limitations with respect to claims 20, 25, and 31, respectively, as outlined above.
Further, 3GPP ‘132 teaches wherein the area in which the first network device is located comprises more than one cell (Section 2, para 1-2, Section 2.1, para 1; multiple serving cells are in the same area).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus that receives indication information that indicates whether system information is unchanged of Lee ‘244 and 3GPP ‘132,  to include 3GPP ‘132’s multiple serving cells in the same area. The motivation for doing so would have been to avoid unnecessary re-acquisition of system 3GPP ‘132, Section 2, para 1).
Regarding claim 30, Lee ‘244 in combination with 3GPP ‘132 discloses all the limitations with respect to claim 25, as outlined above.
Further, Lee ‘244 teaches wherein the apparatus is a terminal (para 127; terminal receives system information from a base station, where the system information includes indication that the system information has been changed).
Regarding claim 36, Lee ‘244 in combination with 3GPP ‘132 discloses all the limitations with respect to claim 31, as outlined above.
Further, Lee ‘244 teaches wherein the first apparatus is a terminal (FIG. 1, para 59; terminal 130-1), and the second apparatus is the first network device (FIG. 1, para 59; base station 110-1).
Regarding claims 39 and 41, Lee ‘244 in combination with 3GPP ‘132 discloses all the limitations with respect to claims 31 and 20, respectively, as outlined above.
Further, Lee ‘244 teaches wherein the system information includes one master information block (MIB) and at least one system information block (SIB) (para 84; system information includes a MIB and a SIB).
Regarding claims 40 and 42, Lee ‘244 in combination with 3GPP ‘132 discloses all the limitations with respect to claims 31 and 20, respectively, as outlined above.
Further, Lee ‘244 teaches wherein the system information includes minimum system information (Minimum SI) and other system information (Other SI) (para 111; system information includes minimum system information and additional system information).
8.	Claims 22, 27, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘244, in view of 3GPP ‘132, further in view of Cho ‘504 (US 2016/0219504, “Cho ‘504”), further in view of Jeong ‘842 (US 2012/0320842, “Jeong ‘842”),  and further in view of Lee ‘124 (US 2017/0134124, “Lee ‘124”).
Regarding claims 22 and 27, Lee ‘244 in combination with 3GPP ‘132 discloses all the limitations with respect to claims 20 and 25, respectively, as outlined above.
Further, Lee ‘244 teaches wherein the system information comprises: or an access control parameter (para 111; system information includes access control information).
However, Lee ‘244 in combination with 3GPP ‘132 does not specifically disclose wherein the system information comprises: maximum transmit power of the apparatus.
Cho ‘504 discloses wherein the system information comprises: maximum transmit power of the apparatus (para 70 and 96; system information includes a maximum transmission power permissible to a UE).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus that receives indication information that indicates whether system information is unchanged of Lee ‘244 and 3GPP ‘132,  to include Cho ‘504’s UE system information that includes maximum transmission power permissible to a UE. The motivation for doing so would have been to select an optimal wireless network for performing a specific operation (Cho ‘504, para 19).
However, Lee ‘244 in combination with 3GPP ‘132 and Cho ‘504 does not specifically disclose wherein the system information comprises: initial receive power of a preamble received by an access network device; a power ramp step of sending an initial access preamble by the apparatus.
Jeong ‘842 teaches wherein the system information comprises: initial receive power of a preamble received by an access network device (para 101; eNB transmits system information that includes the initial receive power of the random access preamble);
para 101; eNB transmits system information that includes the power ramp step of sending an initial access preamble, which is a power increment for retransmission of the random access preamble).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus that receives indication information that indicates whether system information is unchanged of Lee ‘244, 3GPP ‘132, and Cho ‘504,  to include Jeong ‘842’s system information that includes the initial receive power of a random access preamble and a power ramp step of sending the initial random access preamble. The motivation for doing so would have been to address a need for a method for transmitting data to a base station on a RACH by a low-power terminal in a M2M/MTC communication system (Jeong ‘842, para 8).
However, Lee ‘244 in combination with 3GPP ‘132, Cho ‘504, and Jeong ‘842 does not specifically disclose wherein the system information comprises: a maximum quantity of times of retransmitting a preamble by the apparatus.
Lee ‘124 teaches wherein the system information comprises: a maximum quantity of times of retransmitting a preamble by the apparatus (para 67 and 69; maximum number of preamble retransmissions is provided in system information).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus that receives indication information that indicates whether system information is unchanged of Lee ‘244, 3GPP ‘132, Cho ’504, and Jeong ‘842,  to include Lee ‘124’s system information including a maximum number of preamble retransmissions. The motivation for doing so would have been Lee ‘124, para 9).
Regarding claim 33, Lee ‘244 in combination with 3GPP ‘132 discloses all the limitations with respect to claim 31, as outlined above.
Further, Lee ‘244 teaches wherein the system information comprises: and an access control parameter (para 111; system information includes access control information).
However, Lee ‘244 in combination with 3GPP ‘132 does not specifically disclose wherein the system information comprises: maximum transmit power of the apparatus.
Cho ‘504 discloses wherein the system information comprises: maximum transmit power of the apparatus (para 70 and 96; system information includes a maximum transmission power permissible to a UE).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined system in which a first apparatus receives from a second apparatus indication information that indicates whether system information is unchanged,  of Lee ‘244 and 3GPP ‘132,  to include Cho ‘504’s UE system information that includes maximum transmission power permissible to a UE. The motivation for doing so would have been to select an optimal wireless network for performing a specific operation (Cho ‘504, para 19).
However, Lee ‘244 in combination with 3GPP ‘132 and Cho ‘504 does not specifically disclose wherein the system information comprises: initial receive power of a preamble received by an access network device; a power ramp step of sending an initial access preamble by the apparatus.
Jeong ‘842 teaches wherein the system information comprises: initial receive power of a preamble received by an access network device (para 101; eNB transmits system information that includes the initial receive power of the random access preamble);
a power ramp step of sending an initial access preamble by the apparatus (para 101; eNB transmits system information that includes the power ramp step of sending an initial access preamble, which is a power increment for retransmission of the random access preamble).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined system in which a first apparatus receives from a second apparatus indication information that indicates whether system information is unchanged,  of Lee ‘244, 3GPP ‘132, and Cho ‘504,  to include Jeong ‘842’s system information that includes the initial receive power of a random access preamble and a power ramp step of sending the initial random access preamble. The motivation for doing so would have been to address a need for a method for transmitting data to a base station on a RACH by a low-power terminal in a M2M/MTC communication system (Jeong ‘842, para 8).
However, Lee ‘244 in combination with 3GPP ‘132, Cho ‘504, and Jeong ‘842 does not specifically disclose wherein the system information comprises: a maximum quantity of times of retransmitting a preamble by the apparatus.
Lee ‘124 teaches wherein the system information comprises: a maximum quantity of times of retransmitting a preamble by the apparatus (para 67 and 69; the maximum number of preamble retransmissions is provided in system information).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined system in which a Lee ‘124, para 9).
9.	Claims 23, 28, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘244, in view of 3GPP ‘132, further in view of Dorenbosch ‘433 (US 2011/0116433, “Dorenbosch ‘433”).
Regarding claims 23, 28, and 34, Lee ‘244 in combination with 3GPP ‘132 discloses all the limitations with respect to claims 20, 25, and 31, respectively, as outlined above.
However, Lee ‘244 in combination with 3GPP ‘132 does not specifically disclose wherein the area identifier uniquely identifies one area, and the area identifier is a service area identifier, a hyper cell identifier, or a grouping area identifier.
Dorenbosch ‘433 teaches wherein the area identifier uniquely identifies one area, and the area identifier is a service area identifier (para 29; a service area is represented by a unique service area identifier; thus, the service area identifier uniquely identifies the service area; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art), a hyper cell identifier, or a grouping area identifier.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus that receives indication information that indicates whether system information is unchanged of Lee ‘244 and 3GPP ‘132,  to include Dorenbosch ‘433’s service area identifier uniquely identifying a Dorenbosch ‘433, para 6).
10.	Claims 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘244, in view of 3GPP ‘132, further in view of Ingale ‘094 (US 2019/0223094, “Ingale ‘094”).
Regarding claim 37, Lee ‘244 in combination with 3GPP ‘132 discloses all the limitations with respect to claim 31, as outlined above.
However, Lee ‘244 in combination with 3GPP ‘132 does not specifically disclose wherein the second apparatus is a distributed unit.
Ingale ‘094 teaches wherein the second apparatus is a distributed unit (FIG. 1, para 69, 76, and 114; UE receives indication that system information is to be updated, via transmission reception points (TRPs) controlled by an eNB; thus, TRPs that the UE receives the indication from are distributed units).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus that receives indication information that indicates whether system information is unchanged of Lee ‘244 and 3GPP ‘132,  to include Ingale ‘094’s TRP distributed units. The motivation for doing so would have been to address the problem of restrictive and inflexible scheduling when system information is broadcasted using DL beam sweeping (Ingale ‘094, para 11).
Regarding claim 38, Lee ‘244 in combination with 3GPP ‘132 and Ingale ‘094 discloses all the limitations with respect to claim 37, as outlined above.
Further, Ingale ‘094 teaches wherein the distributed unit is further configured to receive, from a centralized unit, information indicating whether the system information is changed (FIG. 1, para 69, 76, and 114; UE receives indication that system information is to be updated, via TRPs controlled by the eNB, where the TRPs provide DL coverage beams for the eNB; thus, TRPs receive from the eNB indication that system information is to be updated).
Ingale ‘094, para 11).

Conclusion
Internet Communication
	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.0.

	 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474